Citation Nr: 0629806	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  02-03 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Joseph J. Polockow, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  The veteran died in April 1998, and the 
appellant is his widow.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  In that rating decision, the RO denied entitlement 
to DIC under the provisions of 38 U.S.C. § 1310 based on 
service connection for the cause of the veteran's death, 
entitlement to DIC under the provisions of 38 U.S.C. § 1318, 
eligibility for Dependents' Educational Assistance under 
Chapter 35 Title 38 of the U.S. Code, and entitlement to 
accrued benefits.  The appellant's disagreement with the 
denial of DIC benefits, which includes entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DIC under the provisions of 38 U.S.C. § 1318, 
led to this appeal.  

The Board remanded the case in April 2004.  After the case 
was returned to the Board, the Board, pursuant to the 
provisions of 38 U.S.C. § 7109 and 38 C.F.R. § 20.901, 
obtained a medical opinion from the Veterans Health 
Administration (VHA).  In June 2006, in accordance with the 
provisions of 38 C.F.R. § 20.903, the Board provided the 
appellant and her attorney with a copy of the VHA medical 
opinion and the opportunity to respond.  They did not reply, 
and the Board will proceed with its decision as to 
entitlement to service connection for the cause of the 
veteran's death.  

The issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the appellant has been 
provided notice of the evidence necessary to substantiate the 
claim and has been notified of what evidence she should 
provide and what evidence VA would obtain; there is no 
indication that the appellant has evidence pertinent to this 
claim that she has not submitted to VA.  

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.  

3.  The veteran died in April 1998; the Certificate of Death 
lists cardiopulmonary arrest as the immediate cause of the 
veteran's death due to severe end-stage chronic obstructive 
pulmonary disease (COPD) due to steroid dependency.  

4.  The veteran's fatal COPD was not present during service; 
there is no medical evidence that any nicotine dependence had 
its onset in service or is causally linked to service; the 
preponderance of the evidence is against finding that the 
veteran's in-service tobacco use caused his COPD or 
materially or substantially contributed to his fatal COPD.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310, 5103, 5103A, 5107 (West 
2002 & West Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.312 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 &West Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, in a letter to the appellant dated in April 1998, 
the RO noted that she had stated that she believed the 
veteran's death was caused by smoking or tobacco use.  The RO 
explained that it needed evidence to support her claim and 
notified her that she should:  provide a complete history of 
the veteran's tobacco use; provide medical evidence of the 
disability she believed was related to the veteran's use of 
tobacco products; provide evidence showing that the veteran's 
disability happened in or got worse due to use of tobacco 
products in service; and provide medical evidence to show a 
link between the veteran's disability that caused his death 
and the disability she believed began because of the 
veteran's use of tobacco products while in service.  The RO 
notified the appellant that it would request private medical 
records for which she provided appropriate release 
authorizations.  The RO also notified the appellant that she 
should tell it at which VA or military medical facility the 
veteran had been treated and that it would obtain those 
records.  

Further, in a letter dated in February 1999, the RO notified 
the appellant that it needed evidence that the veteran's 
death was due to tobacco addiction that was acquired in 
service.  The RO requested that the appellant provide release 
authorization for records from the veteran's private 
physician and advised the appellant that it was ultimately 
her responsibility to provide any private medical records.  

The RO denied the appellant's claim in a rating decision 
dated in October 2000.  

In a letter dated in April 2004, the VA Appeals Management 
Center (AMC) sent the appellant a letter that provided her 
notice of what the evidence must show to support her claims, 
that is, in order support her claim for DIC benefits, the 
evidence must show that: (1) the veteran died while on active 
duty; or (2) the veteran died from a service-related injury 
or disease; or (3) the veteran died from an injury or disease 
not related to service, but was totally disabled due to a 
service-related injury and certain other conditions were met.  
The AMC notified the appellant that she had the right to 
submit additional evidence and argument on her claims.  The 
AMC explained that VA was responsible for getting relevant 
records from any Federal agency and that on her behalf VA 
would make reasonable efforts to obtain relevant records not 
held by a Federal agency.  The AMC explained that she must 
give VA enough information about pertinent records so that VA 
could request them from the person or agency that had them, 
and that it would notify her if the holder of the records 
declined to provide them.  The AMC told the appellant of her 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal department or 
agency.  In addition, the AMC requested that the appellant 
send VA any evidence in her possession that pertains to her 
claims, including the claim of entitlement to service 
connection for the cause of the veteran's death.  

Because the VCAA notice to the appellant was not complete 
prior to the RO decision from which she appealed, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and if 
so how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
notice error of this kind may be non-prejudicial to a 
claimant.  In this respect, all the VCAA requires is that the 
duty to notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case the appellant received notice of which party was 
responsible for obtaining which evidence and received ample 
notice that for service connection for the cause of the 
veteran's death she needed competent evidence that the 
disability that caused the veteran's death was related to 
service, related to nicotine addiction acquired in service or 
to actual tobacco use in service.  See Quartuccio v. 
Principi, 16 Vet.  App. 183, 187 (2002).  

Over the course of the appeal, the appellant has had multiple 
opportunities to submit and identify evidence and has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim by VA.  Neither the appellant 
nor her attorney has asserted that the notice was defective 
or that additional evidence could have been provided had VA 
given timely notice.  The Board finds that the failure to 
provide the appellant with all the specific types of notice 
outlined in the VCAA prior to the initial unfavorable 
determination has not harmed the appellant and that no useful 
purpose could be served by remanding the claim of service 
connection for the cause of the veteran's death on that 
account.  See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds 444 
F.3d 1328 (Fed. Cir. 2006).  Also, because the appellant's 
claim for service connection for the cause of the veteran's 
death is denied, any question as to the appropriate effective 
date is moot and there can be no failure-to-notify prejudice 
to the appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

It is also pertinent to note that the evidence does not show, 
nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The veteran's service medical 
records are in the claims file and private medical records 
identified by the appellant have been obtained.  The 
appellant has submitted a statement from the veteran's 
brother and a statement from a friend of the veteran.  
Although the appellant has stated that the veteran started 
receiving Social Security Administration disability benefits 
in 1993, there is no indication that records related to that 
award are pertinent to the cause of death claim, and it is 
the judgment of the Board that those records need not be 
obtained for this adjudication.  Pursuant to the provisions 
of 38 U.S.C. § 7109 and 38 C.F.R. § 20.901, the Board 
obtained a VHA medical opinion pertinent to question at hand: 
Whether the veteran's in-service tobacco use caused his COPD 
or contributed substantially or materially to the development 
of his fatal COPD.  The Board provided the appellant and her 
attorney with a copy of the VHA medical opinion and the 
opportunity to respond, but they did not reply.  The 
appellant has not indicated the existence of any other 
evidence that is relevant to her appeal, and the Board 
concludes that all relevant data has been obtained for 
determining the merits of her claim.  

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Cause of death claim

Law and regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c).  

The Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998) 
(codified at 38 U.S.C.A. § 1103 (West 2002)) prohibits 
service connection for death or disability resulting from an 
injury or disability due to the in-service use of tobacco 
products.  That law, however, applies only to claims filed 
after June 9, 1998.  Because the appellant filed her claim 
for service connection for the cause of the veteran's death 
based on nicotine dependence in April 1998, the current law 
does not affect the disposition of this appeal.  

Under the prior law, VA's General Counsel concluded that (1) 
a determination of whether nicotine dependence may be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles and (2) service connection may be 
established for a disability or death if the evidence 
establishes that the underlying disease or injury was caused 
by tobacco use during service.  VAOPGCPREC 2-93.  To 
establish entitlement to service connection, the record must 
contain (1) medical evidence of death or a current 
disability, (2) medical or lay evidence of tobacco use in 
service, and (3) medical evidence of a relationship between 
the current disability and tobacco use during active service, 
as distinguished from post-service tobacco use.  See 
VAOPGCPREC 2-93; see also Davis v. West, 13 Vet. App. 178, 
183 (1999).  

Additionally, the VA General Counsel determined that pursuant 
to 38 C.F.R. § 3.310(a) secondary service connection for 
death or disability attributable to tobacco use subsequent to 
military service could be established based on nicotine 
addiction that had arisen in service if the addiction was the 
proximate cause of the death or disability.  VAOPGCPREC 19-
97; see Davis, at 183.  For claims alleging secondary service 
connection for disease or death on the basis of nicotine 
dependence acquired in service, the record must contain (1) 
medical evidence of a current disability or death due to that 
disability, (2) medical evidence that nicotine dependence 
arose in service, and (3) medical evidence of a relationship 
between the fatal or current disability and the nicotine 
dependence.  The determination of whether a veteran is or was 
dependent on nicotine is a medical issue.  See VAOPGCPREC 19-
97.  

Background and analysis

The Certificate of Death for the veteran shows that he died 
in April 1998 and that the immediate cause of death was 
cardiopulmonary arrest due to severe end-stage COPD (chronic 
obstructive pulmonary disease) due to steroid dependency.  
The appellant contends that the veteran's COPD was caused by 
nicotine dependence that he acquired in service or from 
tobacco use in service.  

The veteran's service medical records contain no reference to 
any complaints or clinical findings pertaining to the lungs, 
COPD, the use of tobacco products, or treatment with 
steroids.  The appellant has asserted that the veteran was in 
sick bay a few times with his lungs that doctors said was the 
flu.  Such is not shown in the veteran's service medical 
records, and at the veteran's August 1967 examination for 
release from active duty, the examiner evaluated the 
veteran's lungs and chest as normal and noted that a chest 
X-ray was within normal limits.  

Records from the veteran's private physician H.M., M.D., show 
that when the veteran started receiving treatment at Dr. 
H.M.'s office in April 1990, a chest X-ray showed evidence of 
COPD and pulmonary function tests showed about 50 percent 
lung capacity.  It was noted that the veteran smoked four 
packs of cigarettes per day.  Office notes from Dr. H.M. show 
that the veteran was placed on steroids in 1993.  In 
October 1997, the veteran gave a history of having smoked 
four to five packs of cigarettes daily for over 45 years and 
said he currently smoked two packs per day.  

In a statement dated in March 1998, the appellant said that 
the veteran had told her he smoked some as a teenager and 
when he went into service started smoking more heavily.  He 
had told her that cigarettes were cheap on board ship and as 
there was leisure time, his cigarette smoking increased and 
the service made it easy to obtain this habit.  In a 
statement received in December 1998, the appellant stated 
that the veteran began smoking about two to three cigarettes 
a day at age 15.  In her notice of disagreement received 
December 2000, the appellant stated that she had married the 
veteran in July 1973 and saw his daily struggle to quit 
smoking.  In her substantive appeal, received in March 2002, 
the appellant stated that she thought her earlier statement 
had been misinterpreted.  She said she wished to state that 
the veteran said that he experimented some [with cigarettes] 
as a teenager, but did not become addicted until he entered 
service.  She stated that while she knew him he tried many 
different ways to quit smoking, but failed every time.  

In a statement dated in February 2002, the veteran's brother 
stated that the veteran was very active in sports before 
entering the Navy so he did not smoke.  The veteran's brother 
said that after the veteran entered the Navy, he was smoking 
two to three packs of cigarettes per day and continued to 
smoke after getting out of the Navy.  The veteran's brother 
stated that he talked to the veteran several times over the 
years about why he had not quit smoking, but the veteran told 
him he was hooked on cigarettes and every time he quit he 
would start again.  The veteran's brother stated when the 
veteran died, his lungs were destroyed due to smoking 
addiction created during his early years in the Navy.  

There is also of record a statement dated in March 1998 in 
which a friend of the veteran stated that since he had first 
known him in 1975, the veteran had been a consistent, heavy 
smoker.  The friend indicated that the veteran had tried to 
quit smoking on several occasions, but had been unsuccessful.  
He further noted that the veteran had a gradual increasing 
shortness of breath.  

In a medical certificate received at the RO in December 1998, 
Dr. H.M. indicated that the veteran had had end-stage COPD 
that was due to a combination of pre-service, service, and 
post-service tobacco use.  With respect to whether the 
veteran had nicotine dependence that arose during service, 
the physician indicated that he was not certain whether the 
veteran had started smoking during or prior to service.  

The Board thereafter requested a VHA medical opinion as to 
whether it is at least as likely as not (50 percent or 
greater probability) that the veteran's fatal COPD was 
causally related to his in-service tobacco use.  The Board 
advised the physician that an opinion of "more likely" or 
"as likely" would support the contended causal 
relationship, whereas "less likely" would weigh against the 
claim.  In response to the Board's request for a VHA medical 
opinion, a VA staff pulmonologist prepared a medical advisory 
opinion bearing the date December 2006 [sic 2005].  The 
physician stated that he had carefully reviewed the record, 
including the claim documentation, the death certificate, and 
the medical records.  

The physician noted there was conflicting evidence regarding 
whether the veteran began smoking during the years prior to 
service, but there was consistent evidence that the veteran 
smoked during his four years of active duty and continuously 
until close to the end of his life.  The physician stated it 
was clear that the veteran died of complications of his end-
stage, oxygen-dependent COPD and it was clear that the 
veteran's COPD was most likely entirely due to the long-
standing exposure to nicotine and cigarettes.  The physician 
stated that the pathophysiology of COPD requires exposure to 
cigarettes for over 20 pack years to promote the classical 
inflammatory and destructive changes characteristic of severe 
COPD.  The physician described the changes and stated that 
the veteran was a classical case of COPD resulting from high 
level, long standing exposure to nicotine and cigarettes.  
The physician stated it is very unlikely that only four years 
of exposure during active duty would result in the severity 
of illness experienced by the veteran and that the chronic 
nature of this disease and the fact that veteran was in 
service for only four years (1963-1967) made the appellant's 
claim of service connection less likely.  In view of the 
Board's instruction in its request for the opinion, the Board 
interprets the physician's statement as consistent with a 
finding that it is less likely than not that the veteran's 4 
year in-service tobacco use, out of a total of 45 years of 
smoking, with significantly greater levels of tobacco per day 
post-service, caused his COPD or contributed substantially or 
materially to his fatal COPD.  38 C.F.R. § 3.312.  

It is again important to consider the rationale for this 
conclusion: The pathophysiology of COPD requires exposure to 
cigarettes for over 20 pack years to promote the classical 
inflammatory and destructive changes characteristic of severe 
COPD.  That being the case, the Board is unable to conclude 
that it is at least as likely as not that the veteran's 4 
years of smoking by itself caused COPD, or contributed 
substantially or materially to the fatal COPD.  To put it 
another way, the veteran's long and increasing history of 
cigarette smoking would clearly have caused his fatal COPD in 
the absence of the 4 years of smoking.  One could argue that 
the 4 years of in-service smoking hastened the veteran's 
death but after comparing the amount of smoking during 
service with after service, and considering the most 
probative opinion on the matter, the Board is unable to 
conclude the veteran died sooner as a result of the in-
service smoking.  The VHA opinion clearly supports a finding 
that it is less likely than not that the in-service smoking 
substantially or materially contributed to the veteran's 
death.     

Based on the foregoing, the Board finds that the 
preponderance of the medical evidence is against finding that 
the veteran's fatal COPD was caused by smoking that occurred 
while in service.  In this regard, the Board acknowledges Dr. 
H.M.'s statement that the veteran's COPD was due to a 
combination of pre-service, in-service, and post-service 
smoking, but Dr. H.M. provided no rationale for his opinion.  
The Board gives greater weight to the opinion of the VA 
pulmonologist to the effect that it is less likely than not 
that the veteran's fatal COPD was causally related to his in-
service tobacco use.  This is because his medical opinion was 
preceded by a review of all the relevant medical evidence in 
the claims file, he explained the medical principles 
involved, and he specifically stated that in the context of 
the veteran's smoking history that it is less likely than not 
that the fatal COPD was causally related to veteran's four 
years of smoking in service.  It is clear that the VA 
pulmonologist looked at the question in the context of the 
veteran's 45-year smoking history, his four years in service, 
and his history of increasing his tobacco use after service 
from two to five packs of cigarettes a day.  

While the appellant has presented lay evidence of the 
veteran's smoking history, arguing that he became addicted to 
nicotine while in service, there is no medical evidence of 
him becoming nicotine dependent during service.  Although the 
appellant and the veteran's brother have expressed their 
opinion that the veteran's COPD was due to tobacco use that 
resulted from nicotine dependence acquired in service, the 
record does not show, nor is it contended that either the 
appellant or the veteran's brother has specialized education, 
training, or experience that would qualify either of them to 
provide an opinion on this matter.  It is now well 
established that lay persons such as the appellant and the 
veteran's brother are not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders, 
and the opinions they have offered that the veteran had 
nicotine dependence that began in service is therefore 
entitled to no probative value or weight.  See, Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In view of the foregoing, the preponderance of the probative 
evidence is against the appellant's claim.  The benefit of 
the doubt doctrine is therefore not for application, and the 
claim for service connection for the cause of the veteran's 
death must be denied.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


REMAND

In addition to service connection for the cause of the 
veteran's death, the appellant's appeal includes the issue of 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  

Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable 
to the surviving spouse of a "deceased veteran" as if the 
veteran had a service-connected death.  A "deceased veteran" 
is a veteran who dies not as the result of his own willful 
misconduct, and who was in receipt of or entitled to receive 
compensation at the time of his death for service-connected 
disability rated totally disabling if the service-connected 
disability was either continuously rated totally disabling 
for 10 or more years immediately preceding his death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  
38 U.S.C.A. § 1318(b) (West 2002).  

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  See 65 Fed. 
Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  Likewise, on 
April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that 
there would be no hypothetical determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309, 16,317 
(Apr. 5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir.  
2003) (NOVA II), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) acknowledged VA's 
determination that the "entitled to receive" language under 
38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way as provided in 38 C.F.R. § 3.22.  
The Federal Circuit held that VA's determination in this 
regard was proper and based on adequate rationale.  Id.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening -
"hypothetical entitlement" claims.  Id. at 1379-80.

More recently, however, in Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005), the Court held that the January 2000 
amendments effectively barring the "hypothetical entitlement 
theory" with respect to DIC claims made pursuant to 
38 U.S.C.A. § 1318, are not applicable to claims filed prior 
to January 21, 2000, as in this case.  

Based on this case law, the agency of original jurisdiction, 
in this case the AMC, must consider in the first instance 
whether the appellant is entitled to DIC benefits under 
38 U.S.C.A. § 1318 based on a theory of hypothetical 
entitlement.  Prior to doing so, however, the AMC must notify 
the appellant of the evidence and information needed to 
substantiate this theory, what evidence and information she 
must provide and what evidence VA will obtain, and she should 
be advised to submit all evidence in her possession that 
pertains to the claim.  In addition, the appellant should be 
given notice of the evidence necessary to establish an 
effective date for the issue on appeal, that is, notice that 
informs the appellant that an effective date for the award of 
benefits will be assigned if her claim for DIC under the 
provisions of 38 U.S.C.A. § 1318 is granted.  Thus, the 
notice to the appellant should include an explanation as to 
the type of evidence that is needed to establish the benefit 
sought on appeal, to include the effective date.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

As noted earlier, the appellant has indicated that the 
veteran started receiving Social Security Administration 
(SSA) disability benefits in 1993.  VA has a duty to obtain 
SSA records when they may be relevant and VA has actual 
notice that the veteran is receiving SSA benefits.  See 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet.  App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  It is the judgment of the Board 
that such records regarding the award of disability benefits 
based on the veteran's inability to work could be relevant to 
the claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  Accordingly, action should be taken to 
contact the SSA and obtain and associate with the claims file 
copies of the veteran's records regarding SSA benefits, 
including the medical records upon which any decision was 
based.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification required 
by the VCAA under 38 U.S.C.A. § 5103, 
5103A and 38 C.F.R. § 3.159 is completed.  
Such action should include informing the 
appellant and her attorney of the 
evidence needed to substantiate her claim 
for DIC benefits under 38 U.S.C.A. 
§ 1318, including based on a theory of 
hypothetical entitlement.  See Rodriguez 
v. Nicholson, 19 Vet. App. 275 (2005).  
The notice should also inform the 
appellant and her attorney of the 
evidence needed to establish an effective 
date in conjunction with the claim for 
DIC under the provisions of 38 U.S.C.A. 
§ 1318.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Request that the 
appellant submit any evidence in her 
possession that pertains to her claim for 
DIC under the provisions of 38 U.S.C.A. 
§ 1318.  

Afford the appellant and her attorney an 
opportunity to respond to this notice by 
submitting evidence or information or by 
identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the appellant in obtaining all 
identified evidence.

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  

3.  Then readjudicate the appellant's 
claim of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. 
§ 1318 based on all of the evidence of 
record.  Consider the theory of 
"hypothetical entitlement" in 
readjudicating the appellant's claim.  If 
the benefit sought on appeal remains 
denied, provide the appellant and her 
attorney an appropriate supplemental 
statement of the case and an opportunity 
to respond.  

Thereafter, return the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


